347 So. 2d 688 (1977)
STATE of Florida, Appellant,
v.
Sebastian (Benny) BUFFA, Appellee.
No. 76-1889.
District Court of Appeal of Florida, Fourth District.
June 10, 1977.
Philip S. Shailer, State Atty., and Linda A. Naze, Asst. State Atty., Fort Lauderdale, for appellant.
P.D. Aiken, Fort Lauderdale, for appellee.
DAUKSCH, Judge.
This is an Interlocutory Appeal by the State from an Order granting the Defendant's Motion to Suppress evidence obtained by the State through a telephone wire interception.
In his Motion to Suppress, the Defendant argued that the application and affidavit for a wire interception order and the order itself were all legally insufficient and therefore fatally defective because of an error in one number of the Defendant's street address as stated in those documents. We find that this alleged defect is nothing more than a clerical error and reverse the Order granting the Defendant's Motion to Suppress.
All of the pertinent documents correctly identified the telephone number and the person in whose name it was listed, the Defendant herein. These descriptions were sufficient to lead a reasonable person to the proper subject of the wire interception. See U.S. v. Sklaroff, 506 F.2d 837 (5th Cir.1975), in which an error in one digit of a telephone number was held to be no more than a clerical error in the face of other correct descriptive information.
REVERSED.
ALDERMAN and ANSTEAD, JJ., concur.